Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Non-responsive Amendment
Newly submitted Claims 2, 4, 5, 7, 8, 10, 11, 13, 14, 22, and 24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
	Originally presented Claims 2-16 and 22-25 (Invention I) are drawn to determining a measure of electronic noise for the output as indicative of signal quality and (the processor is configured to) determining a measure of an ambient noise as a function of shot noise and the electronic noise.  
	The newly presented Claims 2, 4, 5, 7, 8, 10, 11, 13, 14, 22 and 24 (Invention II) are drawn to determining a value corresponding to a measured signal-to-noise ratio for the output and the controller that is configured to adjust a drive current supplied to the light emitter based on the value and control the integration time based on the value, wherein if the value is lower than the threshold, the controller is configured to evaluate the drive current to the light emitter to determine if the drive current is at a maximum threshold, wherein if the drive current to the light emitter is at the maximum threshold, the integration time is incrementally increased, and wherein if the drive current to the light emitter is less than the maximum threshold, the drive current to the light emitter is incrementally increased.
a measure of electronic noise for the output as indicative of signal quality and determining a measure of an ambient noise as a function of shot noise and the electronic noise are different than the techniques for adjusting a drive current supplied to the light emitter based on the value and control the integration time based on the value including the claimed steps based on a drive current threshold.  
Therefore, the amended claims require different prior art, and there would be a serious search and/or examination burden if restriction were not required because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) or applying different search strategies or search queries.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, amended Claims 2, 4, 5, 7, 8, 10, 11, 13, 14, 22, and 24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  
The amendment filed on 4/20/2021 is drawn to a non-elected invention is non-responsive (MPEP § 821.03). The remaining claims are not readable on the elected invention because of the reasons presented above.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863